IN THE COURT OF APPEALS OF TENNESSEE       FILED
            MIDDLE SECTION AT NASHVILLE
                                                 November 19, 1997

                                                 Cecil W. Crowson
                                                Appellate Court Clerk


LARRY LeMASTERS,              )
                              )
      Plaintiff/Appellee,          )
                              )
                              )    Davidson Circuit
VS.                           )    No. 96D-82
                              )
                              )    Appeal No.
LINDA LeMASTERS ROSS,         )    01A01-9702-CV-00070
                              )
      Defendant/Appellant.    )




      APPEAL FROM THE CIRCUIT COURT FOR DAVIDSON COUNTY
                   AT NASHVILLE, TENNESSEE


               THE HONORABLE MURIEL ROBINSON, JUDGE




For the Plaintiff/Appellee:             For the Defendant/Appellant:

Daniel C. Masten                        Charles Galbreath
Richard D. Taylor, Jr.                  Nashville, Tennessee
V.A. (Bo) Melton, Jr.
Nashville, Tennessee




                   AFFIRMED AND REMANDED


                                        WILLIAM C. KOCH, JR., JUDGE
                                 OPINION

      This appeal concerns the enforceability of an Indiana judgment for unpaid child
support. The judgment creditor filed an action to register and enforce the judgment
in the Circuit Court for Davidson County. The judgment debtor contested the
enforceability of the debt on the ground that it had been discharged in bankruptcy.
Following a bench trial, the trial court held that the judgment had not been
discharged, and the judgment debtor appealed. We affirm the trial court’s conclusion
that the debt for unpaid child support was not dischargeable in bankruptcy.


                                          I.


      Larry LeMasters and Linda LeMasters Ross were divorced in Indiana in
September 1987. Mr. LeMasters received custody of the parties’ daughter, and Ms.
Ross was directed to pay Mr. LeMasters child support. Apparently, Ms. Ross did not
live up to her child support obligation or other obligations in the divorce decree. On
September 25, 1989, after the parties’ daughter became emancipated by marriage, Mr.
LeMasters obtained a judgment against Ms. Ross in the Superior Court for Marion
County, Indiana for $1,140 in unpaid child support, $2,089.54 payable to Mr.
LeMasters as a result of the division of the marital property, and $450 for attorney’s
fees incurred to collect the child support arrearage.


      Approximately one month after Mr. LeMasters obtained his Indiana judgment,
Ms. Ross filed a Chapter 7 bankruptcy petition in the United States Bankruptcy Court
for the Middle District of Tennessee. On July 31, 1990, the bankruptcy court entered
an order discharging all of Ms. Ross’s dischargeable debts, including the $2,089.54
debt arising out of the division of the marital property in the parties’ divorce. The
record contains no evidence that the bankruptcy court also discharged Ms. Ross’s
child support debt.


      On January 9, 1996, Mr. LeMasters filed a complaint in the Circuit Court for
Davidson County to enforce portions of the Indiana judgment relating to the child
support arrearage and the attorney’s fees. Ms. Ross responded that this debt had been
discharged in bankruptcy and that she was entitled to a set-off for the value of

                                         -2-
property that Mr. LeMasters had not delivered to her. She also asserted that Mr.
LeMasters’s claim was frivolous and requested $100,000 in compensatory and
punitive damages. Following a bench trial, the trial court entered an order on October
7, 1996, awarding Mr. LeMasters $2,221.54, representing the $1,140 Indiana
judgment for child support arrearage plus ten percent interest. Shortly thereafter, the
sheriff seized jewelry and cash from Ms. Ross sufficient to satisfy Mr. LeMasters’s
judgment. In response to Ms. Ross’s motion to stay the sale of her jewelry, the trial
court directed the clerk of the trial court to hold the seized jewelry and cash pending
the outcome of this appeal.


                                                II.


      Even though she concedes that the $1,140 debt was originally for child support,
Ms. Ross argues that under Tennessee law the emancipation of the parties’ daughter
transformed her nondischargeable child support debt into an ordinary, dischargeable
debt. This argument contains two significant flaws. First, it reflects a misreading of
the Tennessee cases, and second, it ignores that the dischargeability issue is a matter
of federal, not state, law.


      The Tennessee Supreme Court has decided two cases involving the procedures
for enforcing judgments for past unpaid child support. The court emphasized in both
cases that a parent is not relieved from liability for unpaid child support after the child
becomes emancipated by reaching the age of majority. See Kuykendall v. Wheeler,
890 S.W.2d 785, 786 (Tenn. 1994); Clinard v. Clinard, App. No. 01S01-9502-CV-
00021, 1995 WL 563858, at *3 (Tenn. Sept. 25, 1995) (Designated Not for
Publication). The court held that the only procedures for collecting money judgments
for unpaid child support were the statutory procedures available to collect other
money judgments. Prior to July 1, 1994, these procedures included execution,
garnishment, and judicial liens. See Kuykendall v. Wheeler, 890 S.W.2d at 786.
After July 1, 1994, following the enactment of Tenn. Code Ann. § 36-5-101(k),1
parties may also collect money judgments for past due child support using contempt
proceedings. See Clinard v. Clinard, supra, 1995 WL 563858, at *3.


      1
          Act of April 21, 1994, ch. 987, § 2, 1994 Tenn. Pub. Acts 1007, 1009.

                                                -3-
      Neither Kuykendall v. Wheeler nor Clinard v. Clinard address the nature of a
debt for unpaid child support and certainly stop short of holding that a debt for unpaid
child support is no longer a child support debt when the child becomes emancipated.
Both cases deal only with the procedures available to enforce a judgment for child
support arrearage. Accordingly, as a matter of state law, we find that a debt for
unpaid child support remains a child support debt even after the child for whom the
support should have been paid has been emancipated.


      As if to compound her misinterpretation of the Kuykendall and Clinard cases,
Ms. Ross also insists that these cases somehow control the dischargeability in
bankruptcy of her debt for unpaid child support. This argument overlooks Congress’s
unrestricted and paramount power under U.S. Const. art. I, § 8, cl. 4 to establish
uniform bankruptcy laws throughout the United States.              Any state law or
interpretation of state law that frustrates the purposes of the federal bankruptcy law
or interferes with its purposes is invalid. See In re Wimmer, 121 B.R. 539, 543
(Bankr. C.D. Ill. 1990); In re Phillips, 13 B.R. 811, 815 (Bankr. N.D. Ohio 1981).
The meaning and effect of the bankruptcy laws do not depend on any individual
state’s laws. See In re Hunter, 122 B.R. 349, 355 (Bankr. N.D. Ind. 1990). Only
federal bankruptcy law, not state case law, determines the nature and dischargeability
of a debt in bankruptcy.


      One of the most venerable principles of American bankruptcy law is that a
debtor’s obligation to provide spousal support cannot be discharged. See In re Swate,
99 F.3d 1282, 1286 (5th Cir. 1996) (quoting In re Tessler, 44 B.R. 786, 787 (Bankr.
S.D. Cal. 1984)). This principle is embodied in 11 U.S.C.A. § 523(a)(5) (1993 &
Supp. 1997) which provides that a discharge does not relieve an individual debtor
from any debt “to a spouse, former spouse, or child of the debtor, for alimony to,
maintenance for, or support of such spouse or child, in connection with a separation
agreement, divorce decree or other order of a court of record.” Thus, while state law
may guide the federal courts in ascertaining the nature of the obligation, federal law
will determine whether the purported spousal or child support is dischargeable. See
In re Singer, 787 F.2d 1033, 1035 (6th Cir. 1986) (Guy, J., concurring); In re Prager,
181 B.R. 917, 920 (Bankr. W.D. Tenn. 1995) (citing H.R. Rep. No. 595, 95th Cong.,
1st Sess. 364 (1977); S. Rep. No. 989, 95th Cong., 2d Sess. 79 (1988)). The strong

                                          -4-
policy favoring the enforcement of spousal and child support orders in 11 U.S.C.A.
§ 523(a)(5) overcomes the general rule that exceptions to discharge should be
construed in the debtor’s favor. See In re Miller, 55 F.3d 1487, 1489 (10th Cir.
1995); In re MacDonald, 194 B.R. 283, 287 (Bankr. N.D. Ga. 1996).


      Federal courts are not bound by and must look beyond the label the parties or
the state courts attach to a debt. See In re Chism, 169 B.R. 163, 169 (Bankr. W.D.
Tenn. 1994). However, when there is no question that an obligation is for support,
and is designated as such, the obligation is not dischargeable in bankruptcy. See In
re Fitzgerald, 9 F.3d 517, 521 (6th Cir. 1993); In re Prager, 181 B.R. at 920.
Accordingly, the weight of authority is that a post-majority child support arrearage
is not dischargeable in bankruptcy. See Hylek v. Hylek, 148 F.2d 300, 302-03 (7th
Cir. 1945); In re Harrell, 33 B.R. 989, 995 (N.D. Ga. 1983); In re Ehlers, 189 B.R.
835, 840 (Bankr. N.D. Ala. 1995); In re Sokolsky, 18 B.R. 138, 139 (Bankr. M.D. Fla.
1982); In re Beck, No. 92-22414-B, 1994 WL 687446, at *5 (Bankr. W.D. Tenn. Dec.
6, 1994).


      Reducing a child support arrearage to judgment does not change the nature of
the underlying debt for dischargeability purposes. See In re Swate, 99 F.3d at 1289;
In re Avery, 114 F.2d 768, 769 (6th Cir. 1940); In re Nelson, 16 B.R. 658, 660
(Bankr. M.D. Tenn. 1981). As one court pointed out,
             The nature of the obligation upon which the judgment rests
             was not altered by the fact that the children had reached
             their majority before the judgment was obtained. To
             relieve the father of such liability because the children had
             reached their majority prior to the rendition of the
             judgment would, in our view, run counter to the purpose
             and spirit . . . of the Bankruptcy Act.

Hylek v. Hylek, 148 F.2d at 303. Dischargeability of a debt is determined by the
substance of the liability, or the nature of the claim, instead of its form. See In re
Dennis, 25 F.3d 274, 277-78 (5th Cir. 1994).


      Because the record contains no evidence that Ms. Ross’s $1,140 debt to Mr.
LeMasters was anything other than child support or that the bankruptcy court actually
discharged this debt, Ms. Ross’s child support arrearage was not discharged in


                                         -5-
bankruptcy. Accordingly, we affirm the trial court’s order that Mr. LeMasters’s
Indiana judgment of unpaid child support is enforceable in Tennessee.


                                       III.


      We affirm the judgment and remand the case to the trial court for whatever
further proceedings may be required. We tax the costs of this appeal to Linda
LeMasters Ross and her surety for which execution, if necessary, may issue.




                                              _____________________________
                                              WILLIAM C. KOCH, JR., JUDGE


CONCUR:


_________________________________
HENRY F. TODD, PRESIDING JUDGE
MIDDLE SECTION


_________________________________
BEN H. CANTRELL, JUDGE




                                       -6-